  Case: 2:20-cv-02118-EPD Doc #: 36 Filed: 01/25/21 Page: 1 of 23 PAGEID #: 344




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


ADAM POWELL,

       Plaintiff,

                                                       Civil Action 2:20-cv-02118

       v.                                               Magistrate Judge Elizabeth P. Deavers


THE BARTLETT MEDICAL CLINIC
AND WELLNESS CENTER, et al.,

       Defendants.


                                    OPINION AND ORDER

       Plaintiff, Adam Powell, an Ohio resident proceeding here pro se, brings this action

asserting claims under the Title III of the Americans with Disabilities Act, (“ADA”), 42 U.S.C. §

12101 et seq., against Columbus Medical Enterprises, LLC d/b/a The Bartlett Medical Clinic and

Wellness Center (“the Clinic”) and Heather K. Bartlett, M.D. (“Dr. Bartlett”) (collectively,

“Defendants”). With the consent of the parties (ECF No. 26), pursuant to 28 U.S.C. § 636(c),

this matter is before the Court for consideration of Plaintiff’s Motion for Leave to File a Second

Amended Complaint (ECF No. 30), Defendants’ Motion to Dismiss (ECF No 24), Plaintiff’s

motion for appointment of counsel (ECF No. 29 as supplemented by ECF No. 33), Plaintiff’s

Motion Requesting Review by the Attorney General or Designee (ECF No. 34), and Plaintiff’s

motion for a protective order (ECF No. 35). For the following reasons, the Motion to Dismiss

(ECF No. 24) is GRANTED. Further, the Court resolves the remaining motions as follows.
    Case: 2:20-cv-02118-EPD Doc #: 36 Filed: 01/25/21 Page: 2 of 23 PAGEID #: 345




       I.      BACKGROUND

       Plaintiff initiated this case on April 27, 2020, when he moved for leave to proceed in.

forma pauperis. (ECF No. 1.) Following an initial screen by the Court, the Complaint was filed

on May 4, 2020. (ECF No. 4.) On July 30, 2020, Plaintiff filed an Amended Complaint. (ECF

No. 16.)1

       In his Amended Complaint, Plaintiff alleges the following. In May 2017, Plaintiff

began seeing Dr. Bartlett in her capacity as a general practitioner. (ECF No. 16 at ¶ 17.) He

primarily sought her care for maintenance of his ADHD medications. (Id. at ¶ 18.) On March 23,

2018, Plaintiff received an email setting forth new clinic policies regarding the treatment of

ADHD. (Id. at ¶ 19.) Plaintiff was alarmed by this email and found it disparaging to his

condition but concluded the policies were “mostly inapplicable to him.” (Id. at ¶ 20.)

       In July 2019, after treating with Dr. Bartlett for a little over two years, Plaintiff requested

to resume treatment with a previous ADHD medication and dosage that had been prescribed by

multiple psychiatrists and that he had taken for years with good results. This request led to

significant problems. (Id. at ¶ 21.) After months of struggling, Plaintiff sent an email to Dr.

Bartlett describing the difficulties he was experiencing and voicing his frustration with the

situation. (Id. at ¶ 25.) Dr. Bartlett responded via email, expressing concern about the “odd



1
 In conjunction with filing his Amended Complaint, Plaintiff also sought leave to file an
“affidavit” under seal to “better explain[] the circumstances and events in question.” (ECF No.
15 at 1.) Based on Plaintiff’s representations that his proposed filing contained personal medical
information, the Court granted the motion by Order dated August 18, 2020 (ECF No. 23) and the
document was filed under seal on September 4, 2020, as ECF No. 25. Although characterized by
Plaintiff as an “affidavit,” it does not appear that Plaintiff swore to its truthfulness before a
notary. Additionally, the document does not appear to be an unsworn declaration because it does
not state that it was signed under penalty of perjury as required by 28 U.S.C. § 1746.
Nevertheless, consistent with Plaintiff’s stated intention and its obligation to construe pro se
filings liberally, the Court will consider the document’s allegations as “further explanation of the
circumstances and events in question” as set forth in the Amended Complaint. See ECF No. 15.
                                                  2
   Case: 2:20-cv-02118-EPD Doc #: 36 Filed: 01/25/21 Page: 3 of 23 PAGEID #: 346




wording and sentiment” expressed in Plaintiff’s email and, according to Plaintiff, suggested a

drug test by way of a “veiled threat.” (Id. at ¶ 26.) Eventually, the physician-patient relationship

was terminated in March 2020. (Id.)

       After the termination of the physician-patient relationship, Plaintiff also was terminated

from enrollment in the monthly-subscription service and ran out of medication. (Id. at ¶ 27.)

He spent the next month once again struggling with the symptoms he has struggled with all his

life without appropriate treatment. (Id. at ¶ 28.). At the time the original complaint was filed,

ADD/ADHD was the only condition for which Dr. Bartlett set forth a specific policy on her

website. (Id. at ¶¶ 22, 23.)

       Plaintiff seeks an injunction prohibiting the Defendants from engaging in further

discriminatory practices against people with disabilities, and any other relief permitted under the

ADA. (ECF No. 16 at 11.) Further, he seeks unspecified monetary damages as well, citing Ohio

Revised Code § 4112.99. (Id.)

                               I.     PRELIMINARY MOTIONS

        Plaintiff has moved for leave to file a Second Amended Complaint. He has framed this

motion, in part, as contingent upon his requests for appointment of counsel. Accordingly, the

Court will address the issue of the appointment of counsel briefly at the outset.

       A. Motions for Appointment of Counsel

       Plaintiff has moved for appointment of counsel under various theories. For example,

Plaintiff suggests that his request could be viewed as a request for an accommodation under the

ADA. See ECF No. 29 at ¶ 5. To the extent that this may be so, Plaintiff has not established a

need for counsel based on his alleged disability.




                                                    3
     Case: 2:20-cv-02118-EPD Doc #: 36 Filed: 01/25/21 Page: 4 of 23 PAGEID #: 347




          The ADA “does not carry with it, for claims brought thereunder, any inherent or absolute

right to counsel.” Stone v. Town of Westport, No. 3:04CV18 (JBA), 2007 WL 9754412, at *1

(D. Conn. Feb. 23, 2007). To the extent Plaintiff is seeking an accommodation for his alleged

condition, in the form of appointed counsel, to enable him full access to the courts,2 even

assuming that the ADA provides for such accommodation in the form of appointed counsel in

this civil case, and that he qualifies for ADA protection, Plaintiff’s motion under this theory is

not well-taken. Despite Plaintiff’s explanations throughout the record of the difficulties

presented by his alleged condition, Plaintiff has managed his litigation of this case quite

effectively, asserting his requests for relief clearly, responding in appropriate form to the motion

to dismiss, and meeting deadlines. This indicates to the Court that Plaintiff is in the same

position as any person proceeding pro se and without any legal education. In short, the Court is

not convinced that the appointment of counsel would accommodate Plaintiff’s alleged disability

more than it simply would accommodate “his “’unrepresentedness’ and lack of legal education.”

Id. Accordingly, Plaintiff’s motion for the appointment of counsel as an accommodation under

the ADA is DENIED.

          Plaintiff also appears to seek the appointment of counsel pursuant to 28 C.F.R. § 36.5013

through his motion for review by the Attorney General. That Regulation provides that the Court,



2
  See also Tennessee v. Lane, 541 U.S. 509 (2004) (discussing the ADA's Title II protection
against discrimination “in such critical areas as . . . access to public services,” including “the
right of access to the courts”)
3
    In its entirety, the Regulation reads:

(a) General. Any person who is being subjected to discrimination on the basis of disability
in violation of the Act or this part or who has reasonable grounds for believing that such
person is about to be subjected to discrimination in violation of section 303 of the Act or
subpart D of this part may institute a civil action for preventive relief, including an
application for a permanent or temporary injunction, restraining order, or other order. Upon
                                                  4
   Case: 2:20-cv-02118-EPD Doc #: 36 Filed: 01/25/21 Page: 5 of 23 PAGEID #: 348




in its discretion, may “permit the Attorney General to intervene in the civil action if the Attorney

General or his or her designee certifies that the case is of general public importance.” The

Attorney General has not sought to intervene in this case, making this Regulation inapplicable

here. Accordingly, Plaintiff’s motion for appointment of counsel under this theory also is

DENIED.

        Finally, and more generally, Plaintiff is proceeding in forma pauperis under 28 U.S.C. §

1915(e). Although this Court has statutory authority under that statutory provision to appoint

counsel in a civil case, appointment of counsel is not a constitutional right. Lavado v. Keohane,

992 F.2d 601, 605 (6th Cir. 1993) (citation omitted). Rather, “[i]t is a privilege that is justified

only by exceptional circumstances.” Id. at 606. The Court has evaluated whether such

exceptional circumstances exist in this case and, for the reasons more fully explained below,

determines that the appointment of counsel is not warranted. Accordingly, Plaintiff’s motions

for appointment of counsel by virtue of his indigent status are DENIED.

        B. Motion for Leave to File a Second Amended Complaint

   1.   Legal Standard

        Pursuant to Rule 15(a), the Court should freely grant a party leave to amend his or her

pleadings when justice so requires. Fed. R. Civ. P. 15(a). Rule 15(a) sets forth “a liberal policy of

permitting amendments to ensure the determination of claims on their merits.” Oleson v. United

States, 27 F. App'x 566, 569 (6th Cir. 2001) (internal quotations omitted). As the United States


timely application, the court may, in its discretion, permit the Attorney General to intervene
in the civil action if the Attorney General or his or her designee certifies that the case is of
general public importance. Upon application by the complainant and in such circumstances
as the court may deem just, the court may appoint an attorney for such complainant and
may authorize the commencement of the civil action without the payment of fees, costs, or
security….

28 C.F.R. § 36.501
                                                   5
    Case: 2:20-cv-02118-EPD Doc #: 36 Filed: 01/25/21 Page: 6 of 23 PAGEID #: 349




Court of Appeals for the Sixth Circuit has noted, “[f]actors that may affect [a Rule 15(a)]

determination include undue delay in filing, lack of notice to the opposing party, bad faith by the

moving party, repeated failure to cure deficiencies by previous amendment, undue prejudice to

the opposing party, and futility of the amendment.” Seals v. Gen. Motors Corp., 546 F.3d 766,

770 (6th Cir. 2008).

    A court may deny a motion for leave to amend for futility if the amendment could not

withstand a motion to dismiss. Riverview Health Inst. LLC v. Med. Mut. of Ohio, 601 F.3d 505,

512 (6th Cir. 2010); Midkiff v. Adams Cnty. Reg'l Water Dist., 409 F.3d 758, 767 (6th Cir. 2005).

In addition, when considering the issue of prejudice, a court must ask whether allowing

amendment would “require the opponent to expend significant additional resources to conduct

discovery or prepare for trial” or cause considerable delay in resolving the dispute. Phelps v.

McClennan, 30 F.3d 658, 662–63 (6th Cir. 1994).

    2.   Analysis

         In seeking leave to amend, Plaintiff explains that, as this case has evolved, he has learned

that certain matters raised in his earlier filings are “unlikely to succeed and only serve to ‘muddy

the waters’ of the case.” (ECF No. 30 at ¶ 2.) He notes that he has requested the appointment of

counsel4 and explains that, given the deadline for motions to amend, his intention is to “reserve the

right to amend the Complaint again” whether such amendment ultimately is undertaken on his own

or by counsel. (Id. at 1, ¶ 7.) He states that he “does not anticipate the addition of any parties, or the



4
  As noted in Plaintiff’s motion, he sought both representation from Disability Rights Ohio
(“DRO”) and the appointment of counsel by this Court in the event DRO declined his request for
representation. (ECF No. 30 at ¶ 1.) In his supplemental filing seeking the appointment of
counsel, Plaintiff confirmed that DRO had declined to represent him. (ECF No. 33.) Plaintiff
filed his motion for review by the Attorney General or Designee as an alternative to his request
for the appointment of counsel “to allow the Court to grant whichever motion it sees fit.” (ECF No.
34 at 1.)
                                                    6
   Case: 2:20-cv-02118-EPD Doc #: 36 Filed: 01/25/21 Page: 7 of 23 PAGEID #: 350




addition of any new Questions of Law and instead assumes that the Second Amended Complaint will

be more concise, focusing on the actual questions of law relevant to the case at Bar (the ADA and the

O.R.C. anti-discrimination statutes).” (Id. at ¶ 8.) He anticipates being able to file a Second

Amended Complaint no later than January 2021. Defendants oppose Plaintiff’s motion on grounds

of futility.

         As indicated, Plaintiff’s motion for leave to amend is, in part, a motion for an extension

of the amendment deadline based on his request for the appointment of counsel. In that sense, it

is more aptly described as a placeholder rather than a substantive motion seeking leave to amend.

Because Plaintiff’s request for counsel has been denied, it is not a basis upon which to grant such

an extension.

         To the extent that Plaintiff is making a more substantive request, he has not attached a

copy of his proposed amended pleading. Although that fact, standing alone, may not be a

sufficient ground on which to deny Plaintiff’s motion, his failure to attach a proposed pleading is

complicated by the fact that his description of his proposed amendments is vague at best. By his

own admission, Plaintiff is not seeking to add any parties or claims. Rather, he seeks to amend

to file a more “concise” or focused pleading. He describes his need to “focus[] on the actual

questions of law.” See ECF No. 30 at ¶ 8. He does not state a need to set forth additional factual

allegations.

         Fed. R. Civ. P. 8(a) requires only a short and plain statement of the claims being asserted

showing that plaintiff is entitled to relief. Accordingly, Plaintiff does not need to include the

unspecified questions of law he notes or, for that matter, anything else in the way of legal

arguments, or citations to cases or other authorities. He need only give Defendants fair notice of

what his claims are and the grounds upon which they rest. See Golf Village N. LLC v. City of

Powell, Ohio, No. 19-3920, 2020 WL 5049364, at *4 (6th Cir. Aug. 27, 2020). By Plaintiff’s

                                                   7
   Case: 2:20-cv-02118-EPD Doc #: 36 Filed: 01/25/21 Page: 8 of 23 PAGEID #: 351




own explanation, he has done that in his Amended Complaint. Accordingly, the motion for leave

to file a second amended complaint is DENIED.

                      II.       DEFENDANTS’ MOTION TO DISMISS

       Defendants have moved to dismiss on multiple grounds. First, they contend that

Plaintiff is asserting a state law medical malpractice claim under the guise of an ADA Title III

claim, and that, because diversity is lacking here, this Court is without subject matter jurisdiction

over such a claim. Further, they argue that, to the extent Plaintiff brings a medical malpractice

claim, he fails to state such a claim. Additionally, Defendants assert that, to the extent Plaintiff

is bringing an ADA Title III claim, such a claim fails for lack of standing and because Plaintiff

has failed to state a prima facie case or state a claim under the ADA. Finally, Defendants

contend that Plaintiff has not stated a claim under any of the state or local statutes he cites. As set

forth below, the Court agrees that Plaintiff’s Amended Complaint is subject to dismissal.

       A. Legal Standards

       Defendants have moved to dismiss, in part, pursuant to Federal Rule of Civil Procedure

12(b)(1). “When the defendant challenges the existence of subject-matter jurisdiction, the

plaintiff bears the burden of establishing that jurisdiction exists.” Lewis v. Whirlpool Corp., 630

F.3d 484, 487 (6th Cir. 2011) (citing Nichols v. Muskingum Coll., 318 F.3d 674, 677 (6th Cir.

2003) ).

       The standard of review of a 12(b)(1) motion to dismiss for lack of subject matter

jurisdiction depends on whether the defendant makes a facial or factual challenge to subject

matter jurisdiction. Mitchell v. BMI Fed. Credit Union, 374 F. Supp. 3d 664, 667 (S.D. Ohio

2019) (citing Wayside Church v. Van Buren County, 847 F.3d 812, 816–17 (6th Cir. 2017)). “A

facial attack ‘questions merely the sufficiency of the pleading,’ Gentek Bldg Prods., Inc. v.



                                                  8
  Case: 2:20-cv-02118-EPD Doc #: 36 Filed: 01/25/21 Page: 9 of 23 PAGEID #: 352




Sherwin-Williams Co., 491 F.3d 320, 330 (6th Cir. 2007)) (citing Ohio Nat'l Life Ins. Co. v.

United States, 922 F.2d 320, 325 (6th Cir. 1990) ), and requires the district court to ‘take[ ] the

allegations in the complaint as true.’” Id. (quoting Wayside Church, 847 F.3d at 816-17). A

factual attack, however, “raises a factual controversy requiring the district court ‘to weigh the

conflicting evidence to arrive at the factual predicate that subject-matter does or does not exist.’”

Wayside Church, 847 F.3d at 817 (quoting Gentek Bldg. Prods., Inc., 491 F.3d at 330). “The

plaintiff has the burden of proving jurisdiction when subject matter jurisdiction is challenged.

Rogers v. Stratton Indus., 798 F.2d 913, 915 (6th Cir. 1986).” Mitchell, 374 F. Supp. 3d at 667.

The Court may allow “affidavits, documents and even a limited evidentiary hearing to resolve

disputed jurisdictional facts.” Id. (quoting Ohio Nat'l Life Ins. Co. v. United States, 922 F.2d 320,

325 (6th Cir. 1990)).

       Defendants also move for dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6)

for failure to state a claim. To survive a motion to dismiss for failure to state a claim under Rule

12(b)(6) of the Federal Rules of Civil Procedure, a plaintiff must satisfy the basic federal

pleading requirements set forth in Federal Rule of Civil Procedure 8(a). Under Rule 8(a)(2), a

complaint must contain a “short and plain statement of the claim showing that the pleader is

entitled to relief.” Fed. R. Civ. P. 8(a)(2). Thus, Rule 8(a) “imposes legal and factual demands

on the authors of complaints.” 16630 Southfield Ltd., P’ship v. Flagstar Bank, F.S.B., 727 F.3d

502, 503 (6th Cir. 2013) (emphasis in original).

       Although this pleading standard does not require “‘detailed factual allegations,’ . . . [a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

of action,’” is insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic




                                                   9
  Case: 2:20-cv-02118-EPD Doc #: 36 Filed: 01/25/21 Page: 10 of 23 PAGEID #: 353




Corp. v. Twombly, 550 U.S. 544, 555 (2007)). A complaint will not “suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at 557).

        Instead, to survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), “a

complaint must contain sufficient factual matter . . . to ‘state a claim to relief that is plausible on

its face.’” Id. (quoting Twombly, 550 U.S. at 570). Facial plausibility is established “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. “The plausibility of an inference depends on

a host of considerations, including common sense and the strength of competing explanations for

the defendant’s conduct.” Flagstar Bank, 727 F.3d at 504 (citations omitted).

        In considering whether a complaint fails to state a claim upon which relief can be

granted, the Court must “construe the complaint in the light most favorable to the plaintiff,

accept its allegations as true, and draw all reasonable inferences in favor of the plaintiff.” Ohio

Police & Fire Pension Fund v. Standard & Poor's Fin. Servs. LLC, 700 F.3d 829, 835 (6th Cir.

2012) (quoting Directv, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007)). However, “the tenet

that a court must accept a complaint's allegations as true is inapplicable to threadbare recitals of a

cause of action's elements, supported by mere conclusory statements.” Iqbal, 556 U.S. at 663.

Thus, while a court is to afford plaintiff every inference, the pleading must still contain facts

sufficient to “provide a plausible basis for the claims in the complaint”; a recitation of facts

intimating the “mere possibility of misconduct” will not suffice. Flex Homes, Inc. v. Ritz–Craft

Corp of Mich., Inc., 491 F. App’x 628, 632 (6th Cir. 2012); Iqbal, 556 U.S. at 679.

        In considering whether this facial plausibility standard is met, a Court must construe the

complaint in the light most favorable to the non-moving party, accept all factual allegations as

true, and make reasonable inferences in favor of the non-moving party. Total Benefits Planning



                                                  10
    Case: 2:20-cv-02118-EPD Doc #: 36 Filed: 01/25/21 Page: 11 of 23 PAGEID #: 354




Agency, Inc. v. Anthem Blue Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citations

omitted). Additionally, the Court must construe pro se complaints liberally. Younis v. Pinnacle

Airlines, Inc., 610 F.3d 359, 362 (6th Cir. 2010). The Court is not required, however, to accept as

true mere legal conclusions unsupported by factual allegations. Iqbal, 556 U.S. at 677.

        It is with these standards in mind that the Court will consider Defendants’ Motion.

        B. Analysis

        Construing Plaintiff’s pro se Amended Complaint liberally as the Court is required to do,

it appears that he is attempting to bring a claim under Title III of the ADA.5 See ECF No. 16 at ¶

1 (“This action is brought by the Plaintiff asking the Court to enforce compliance with Title III

of the Americans with Disabilities Act of 1990, as amended (“ADA”), 42 U.S.C. §§ 12181-89,

and its implementing regulation, 28 C.F.R. Part 36 ….”); see generally Id. at ¶¶ 1 and 2.

Accordingly, the Court will begin its analysis there. Further, because Plaintiff’s standing to

bring such a claim is a threshold issue, the Court will address that issue first.

     1. Plaintiff’s Standing to Assert a Claim Under ADA Title III

     Title III of the ADA “prohibits discrimination on the basis of disability in public

accommodations operated by private entities.” Sandison v. Michigan High Sch. Athl. Ass'n, Inc.,

64 F.3d 1026, 1036 (6th Cir. 1995). A private plaintiff suing under Title III of the ADA can

obtain injunctive relief, but not compensatory damages. E.F. by Fry v. Napoleon Cmty. Sch., No.

12-15507, 2019 WL 4670738, at *8 (E.D. Mich. Sept. 25, 2019) (citing 42 U.S.C. § 12188; 28

C.F.R. 36.504); see also Abeyta v. Stonecrest Med. Ctr., No. 3:18-CV-0386, 2018 WL 3472820,




5
  Plaintiff also invites the Court to consider whether any of his allegations indicate a violation of
the Affordable Care Act (“ACA”). See ECF No. 16 at ¶ 2. Such a cursory reference to a statute
is insufficient to raise any claim in reliance on it and the Court will not endeavor to uncover
claims for Plaintiff.
                                                  11
  Case: 2:20-cv-02118-EPD Doc #: 36 Filed: 01/25/21 Page: 12 of 23 PAGEID #: 355




at *3 (M.D. Tenn. July 18, 2018) (Title III authorizes only injunctive relief, not monetary

damages, to successful plaintiffs). Further, as an initial matter, a private party must establish

standing to seek injunctive relief under the ADA. Davis v. Flexman, 109 F. Supp. 2d 776, 783

(S.D. Ohio 1999) (citations omitted).

   Plaintiff’s Amended Complaint appears to seek injunctive relief under ADA Title III. See

ECF No. 16 at 11 (“Plaintiff seeks an injunction prohibiting the Defendant from engaging in

further discriminatory practices against people with disabilities, and any other relief permitted

under the ADA et al.”). Accordingly, the question here is whether Plaintiff has established

standing to obtain the relief he seeks.

       There is no question that “’[f]ederal courts are courts of limited jurisdiction.’” In re: 2016

Primary Election, 836 F.3d 584, 587 (6th Cir. 2016) (quoting Kokkonen v. Guardian Life Ins.

Co. of Am., 511 U.S. 375, 377, 114 S.Ct. 1673, 128 L.Ed.2d 391 (1994)). “Before they may act,

they must ensure their power to act. One elemental precondition for acting is a ‘case[ ]’ or

‘controvers[y].’” Id. (quoting U.S. Const. art. III, § 2). A plaintiff with standing is a “basic

precondition” of this requirement. (Id.) (citing See Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–

61 (1992)).

       The Sixth Circuit Court of Appeals described the requirements of Article III standing,

within the context of an ADA Title III claim, as follows:

       To satisfy Article III standing, a plaintiff must demonstrate that (1) he “suffered an
       ‘injury in fact’ that is ‘concrete and particularized’ and ‘actual or imminent, not
       conjectural or hypothetical’ ”; (2) the injury is “ ‘fairly traceable to the challenged
       action of the defendant’ ”; and (3) it is likely “ ‘that the injury will be redressed by
       a favorable decision.’ ” Id. (quoting Lujan, 504 U.S. at 560–61, 112 S.Ct. 2130).
       The injury inquiry is twofold where a plaintiff requests injunctive relief, as it
       requires plaintiff to show both “past injury and a real and immediate threat of future
       injury.” Houston v. Marod Supermarkets, Inc., 733 F.3d 1323, 1329 (11th Cir.
       2013); see also Gaylor, 582 F. App'x at 579 (citing City of Los Angeles v. Lyons,
       461 U.S. 95, 102–03, 103 S.Ct. 1660, 75 L.Ed.2d 675 (1983)) (“The ‘threat’ of a

                                                  12
  Case: 2:20-cv-02118-EPD Doc #: 36 Filed: 01/25/21 Page: 13 of 23 PAGEID #: 356




         prospective injury must be real and immediate and not premised upon the existence
         of past injuries alone.”).

Mosley v. Kohl's Dep't Stores, Inc., 942 F.3d 752, 756 (6th Cir. 2019).

         Defendants contend that Plaintiff lacks standing here because he has not alleged a real

and immediate threat of future injury. The Sixth Circuit addressed this specific issue in Gaylor

v. Hamilton Crossing CMBS, 582 F. App'x 576, 580 (6th Cir. 2014), explaining as follows:

         This Court has not specifically addressed the pleading requirements for
         demonstration of the requisite threat of future injury within the context of a Title
         III ADA public accommodation claim for injunctive relief. But we agree with those
         circuits that have considered the issue and concluded that a plaintiff demonstrates
         the requisite threat of future injury where he establishes (1) a plausible intent to
         return to the noncompliant accommodation or (2) that he would return, but is
         deterred from visiting the noncompliant accommodation because of the alleged
         accessibility barriers. See, e.g., Kreisler v. Second Ave. Diner Corp., 731 F.3d 184,
         188 (2d Cir. 2013); Scherr v. Marriott Int'l, Inc., 703 F.3d 1069, 1074 (7th Cir.
         2013); Daniels v. Arcade, L.P., 477 Fed.Appx. 125, 130 (4th Cir. 2012); Camarillo
         v. Carrols Corp., 518 F.3d 153, 157–58 (2d Cir. 2008); D'Lil v. Best W. Encina
         Lodge & Suites, 538 F.3d 1031, 1037 (9th Cir. 2008); Tandy v. City of Wichita, 380
         F.3d 1277, 1284 (10th Cir. 2004); Steger v. Franco, Inc., 228 F.3d 889, 892 (8th
         Cir. 2000).

Id.

      “The question of plausible intent to return to the accommodation is resolved by examining a

plaintiff's allegations and any inferences that follow.” Tokmenko v. MetroHealth Sys., No.

1:18CV2579, -- F. Supp. 3d --, 2020 WL 5629093, at *5 (N.D. Ohio Sept. 21, 2020) (citing

Mosley, 942 F.3d at 759). A plaintiff is “not required to provide a definitive plan for returning to

the accommodation itself to establish a threat of future injury.” Id. (citing Mosley, 942 F.3d at

760). Further, a Plaintiff is “not required to have visited the accommodation more than once.”

Id. (citing Mosley, 942 F.3d at 760). “Vague and conclusory allegations that a plaintiff intends to

return to a location, however, are insufficient to maintain an ADA claim.” Saar v. Tanger

Factory Outlet Centers, Inc., No. 1:17-CV-41, 2018 WL 387962, at *2 (W.D. Mich. Jan. 12,



                                                  13
  Case: 2:20-cv-02118-EPD Doc #: 36 Filed: 01/25/21 Page: 14 of 23 PAGEID #: 357




2018) (citing Bowman v. Kisan, LLC, 2014 WL 6605605 at *5 (M.D. Tenn., Nov. 19, 2014).

“When assessing whether a plaintiff’s alleged intent to return to a location is genuine, courts

consider the following factors: (1) the proximity of the accommodation to the plaintiff’s

residence; (2) the plaintiff’s past patronage of the accommodation; (3) the ‘definiteness’ of the

plaintiff’s plans to return; and (4) the plaintiff’s frequency of travel near the defendant.” Id.

(citing Miles v. Garland Lodge and Resort LLC, 2017 WL 82973 at *2 (E.D. Mich., Jan. 10,

2017)).

   Plaintiff’s Amended Complaint, read broadly and in conjunction with the allegations of his

sealed filing, appears to address these factors both specifically and by reasonable inference. See

ECF No. 25 at ¶ 22 (close proximity to his residence); ¶ 19 (multi-year past patronage); ¶¶ 20-22,

26 (inference of desire to return). Accepting these allegations as true for purposes of resolving

the current motion to dismiss, Plaintiff has established the requisite threat of prospective injury

to seek injunctive relief against Defendants under Title III of the ADA. Consequently, the

Motion to Dismiss will not be granted on the basis of Plaintiff’s lack of standing.

   2. Failure to State A Claim Under ADA Title III

   Title III of the ADA prohibits discrimination on the basis of disability in places of public

accommodation. 42 U.S.C. § 12182(a). Specifically, it states: “No individual shall be

discriminated against on the basis of disability in the full and equal enjoyment of the goods,

services, facilities, privileges, advantages, or accommodations of any place of public

accommodation by any person who owns, leases (or leases to), or operates a place of public

accommodation.” 42 U.S.C. § 12182(a).

   “Generally, ‘[a] person alleging discrimination under Title III must show (1) that he is

disabled within the meaning of the ADA, (2) that the defendant is a private entity that owns,



                                                  14
    Case: 2:20-cv-02118-EPD Doc #: 36 Filed: 01/25/21 Page: 15 of 23 PAGEID #: 358




leases, or operates a place of public accommodation, (3) that the defendant took adverse action

against the plaintiff that was based upon the plaintiff's disability, and (4) that the defendant failed

to make reasonable modifications that would accommodate the plaintiff's disability without

fundamentally altering the nature of the public accommodation.’” Abeyta, at *3 (quoting Amir v.

St. Louis Univ., 184 F.3d 1017, 1027 (8th Cir. 1999)).6

         Initially, as Plaintiff appears to concede,7 and as this Court has previously held, the ADA

does not provide a general federal cause of action to challenge the sufficiency of the medical

treatment of an individual’s underlying disabilities as Plaintiff has alleged here.8 Watson v. Mohr,

No. 2:17-CV-457, 2017 WL 6383812, at *5 (S.D. Ohio Dec. 14, 2017), report and

recommendation adopted, No. 2:17-CV-457, 2018 WL 836484 (S.D. Ohio Feb. 13, 2018).

Other courts have similarly held. See, e.g., Bonds v. S. Health Partners, Inc., No. 2:15-CV-209-

WOB, 2016 WL 1394528, at *6 (E.D. Ky. Apr. 6, 2016) (citing Carrion v. Wilkinson, 309 F.

Supp. 2d 1007, 1016 (N.D. Ohio Mar. 10, 2004)) (holding ADA does not provide federal cause

of action to challenge sufficiency of medical treatment of underlying disabilities); see also




6
  Other courts have condensed these elements and characterized a prima facie case as requiring
the demonstration of three elements. See, e.g., Snyder v. Lady Slings the Booze, LLC, 73 F.
Supp. 3d 871, 873–74 (W.D. Ky. 2014) (“To establish a prima facie case of Title III
discrimination, a plaintiff must demonstrate that (1) he has a disability; (2) the defendant owns,
leases, or operates a place of public accommodation; and (3) the defendant discriminated against
him on the basis of his disability in the full and equal enjoyment of that place of public
accommodation.”)
7
    See ECF No. 30 at ¶¶ 3, 4.
8
  Under the circumstances here, the Court will assume, without deciding, that the Plaintiff’s
alleged condition meets the definition of disability as that term is set forth in the ADA. See 42
U.S.C. § 12102(1) (defining “disability” to include “being regarded as having” a “physical or
mental impairment that substantially limits one or more major activities”). The Court expresses
no opinion as to whether this is actually so.

                                                  15
  Case: 2:20-cv-02118-EPD Doc #: 36 Filed: 01/25/21 Page: 16 of 23 PAGEID #: 359




Kensu v. Rapelje, No. 12-11877, 2015 WL 5302816, at *4 (E.D. Mich. Sept. 10, 2015)

(“Defendant’s conduct in response to Kensu’s requests for dietary accommodation was medical

treatment. The ADA does not provide relief for alleged incompetent treatment.”); Royster v.

Mohr, No. 11-CV-1163, 2013 WL 827709, at *9 (S.D. Ohio Mar. 6, 2013), report and

recommendation adopted, No. 2:11-CV-1163, 2013 WL 2404065 (S.D. Ohio May 31, 2013)

(citing Baldridge–El v. Gundy, No. 99–2387, 2000 WL 1721014, at *2 (6th Cir. Nov.8, 2000)

(“medical treatment decisions, or alleged medical malpractice, cannot form the basis of a claim

under the ADA”).

        Despite framing his claim as arising under the ADA, Plaintiff does not allege that he was

denied medical care because of his disability. Indeed, Plaintiff alleges in the Amended

Complaint that he sought and was provided Defendants’ medical services specifically because of

his ADHD, i.e., for maintenance of his medications. See Amended Complaint, ECF No. 16 at ¶

18; see also Id. at ¶ 21. (“After a little over 2 years of amicable but uneventful care in the clinic,

Plaintiff wanted to switch back to a medication and dosage he had taken previously for years

with good results but that change didn’t go smoothly.”) At best, Plaintiff alleges only the denial

of his medical treatment of choice. As the above discussion makes clear, however, neither

medical treatment decisions nor medical malpractice may form the basis of a claim under the

ADA. Watson, 2017 WL 6383812, at *5.

        Plaintiff’s more specific reliance on Defendants’ policies as the basis for an ADA Title

III claim is equally unavailing. See ECF No. 16 at ¶ 28. (“The discriminatory policies and

practices of the Clinic are what makes this an ADA violation that impacts him and anyone else that

has ADHD that is treated with stimulants that might want to join the Clinic, the medical mistreatment

is a symptom thereof.”) The Court’s starting point for its analysis of this issue is the applicable

definition of “discrimination.”
                                                   16
    Case: 2:20-cv-02118-EPD Doc #: 36 Filed: 01/25/21 Page: 17 of 23 PAGEID #: 360




        Title III defines discrimination as appears would be relevant here9 to include:

        (ii) a failure to make reasonable modifications in policies, practices, or procedures,
        when such modifications are necessary to afford such goods, services, facilities,
        privileges, advantages, or accommodations to individuals with disabilities, unless
        the entity can demonstrate that making such modifications would fundamentally
        alter the nature of such goods, services, facilities, privileges, advantages, or
        accommodations;

42 U.S.C.A. § 12182(b)(2)(A)(ii).

        As the United States Supreme Court has explained,

        the ADA was enacted to eliminate discrimination against “individuals” with
        disabilities, 42 U.S.C. § 12101(b)(1), and to that end Title III of the Act requires
        without exception that any “policies, practices, or procedures” of a public
        accommodation be reasonably modified for disabled “individuals” as necessary to
        afford access unless doing so would fundamentally alter what is offered, §
        12182(b)(2)(A)(ii). To comply with this command, an individualized inquiry must
        be made to determine whether a specific modification for a particular person’s
        disability would be reasonable under the circumstances as well as necessary for that
        person, and yet at the same time not work a fundamental alteration.


9
  In addition to ECF No. 16 at ¶ 28, see also ECF No. 16 at ¶¶ 9 (policies), 10 (policies), 11
(practices); ¶¶ 13-16 (discriminatory practices); ¶ 16 (failing to provide a reasonable
accommodation).

The Court further notes that there is some indication in the Amended Complaint that Plaintiff
also may be attempting to assert discrimination as defined by different provisions, including
specifically 42 U.S.C.A. § 12182 (b)(2)(A)(i). See ECF No. 16 at ¶ 2. (“the Defendants’
imposition or application of eligibility criteria that screen out, or tend to screen out, an individual
with a disability or any class of individuals with disabilities from fully and equally enjoying the
Defendants’ goods, services, facilities, privileges, advantages, or accommodations.”) Under that
provision, discrimination is defined to include:

         (i) the imposition or application of eligibility criteria that screen out or tend to
        screen out an individual with a disability or any class of individuals with disabilities
        from fully and equally enjoying any goods, services, facilities, privileges,
        advantages, or accommodations, unless such criteria can be shown to be necessary
        for the provision of the goods, services, facilities, privileges, advantages, or
        accommodations being offered;

42 U.S.C.A. § 12182(b)(2)(A)(i). The Court does not consider any of Plaintiff’s bare conclusory
assertions as sufficient to be construed as attempting to state a claim beyond that based on a
“reasonable modification” theory.


                                                    17
  Case: 2:20-cv-02118-EPD Doc #: 36 Filed: 01/25/21 Page: 18 of 23 PAGEID #: 361




PGA Tour, Inc. v. Martin, 532 U.S. 661, 688 (2001); see also McNamara v. Ohio Bldg. Auth.,

697 F. Supp. 2d 820, 829 (N.D. Ohio 2010) (citing Martin and explaining that “[w]hether the

accommodation is necessary is a fact-based inquiry, and one where, in the Title III context, the

Supreme Court has held requires “an individualized inquiry.”)

       At the same time, “the ADA's governing regulations ‘regulate[ ] the availability of goods

and services the place of accommodation offers as opposed to the contents of the goods and

services offered by the public accommodation.’” Love v. Omni Netherland Plaza Hotel, No. C-1-

00-700, 2001 WL 1842450, at *6 (S.D. Ohio May 10, 2001) (quoting Parker v. Metropolitan Ins.

Co., 121 F.3d 1006, 1012 (6th Cir. 1997)). That is, “the purpose of the ADA’s accommodation

requirements is to ensure accessibility to the goods and services offered, not to alter the goods

and services themselves.” Id.

       With all of the above in mind, in considering a claim under a “reasonable modification”

theory, courts consider whether the requested policy or practice modification (1) is reasonable,

(2) is necessary for the disabled individual, and (3) would fundamentally alter the nature of the

activity at issue. Access Ctr. for Indep. Living v. WP Glimcher, Inc., No. 3:15-CV-444, 2018 WL

2763453, at *4 (S.D. Ohio June 8, 2018) (citing Martin, 532 U.S. at 683 n.38). Plaintiffs bear the

burden of proof for the first two elements, while defendants bear the burden for the third. Id.

(citing Johnson v. Gambrinus Co./Spoetzl Brewery, 116 F.3d 1052, 1059–60 (5th Cir. 1997).

Once the plaintiff shows that the modification is reasonable and necessary, the defendant must

make the modification unless it proves that doing so would alter the fundamental nature of the

public accommodation. Id.

       Applying these principles here, and assuming without deciding that Plaintiff adequately

alleged the first two elements of an ADA Title III claim, Plaintiff’s allegations of discrimination



                                                 18
     Case: 2:20-cv-02118-EPD Doc #: 36 Filed: 01/25/21 Page: 19 of 23 PAGEID #: 362




fall short for several reasons. Most basically, while Plaintiff refers to Defendants’ policies in the

Amended Complaint, his discussion of these policies is quite limited and vague. He

simultaneously describes them as “disparaging” “inapplicable to him” and as containing “mostly

sensible precautions like having a patient be diagnosed, prescribed and stabilized on a treatment

regimen by a psychiatrist before their care could be transferred to her for routine refills.” ECF

No. 16 at ¶ 20.10 He seems to object to the fact that these policies initially were communicated to

him via email with his condition identified generally in the subject line and to the subsequent

publication of the policies on the Clinic’s website. Id. at ¶¶ 19, 22. At the same time, he suggests

that these policies were not followed with respect to him. Id. at ¶ 21. Overall, he offers nothing but

his unsupported conjecture that Dr. Bartlett simply “decided she just didn’t like treating people with

ADHD.” Id. In short, beyond conclusory assertions and his subjective interpretations, he does

not offer any detailed connection between the alleged denial of his preferred medication and any

particular policy.

         More significantly, Plaintiff fails to identify with any specificity modifications to the

Defendants’ policies-- either that he requested or that are necessary to afford him access to the

Defendants’ services. In fact, as noted, the very basis of his Complaint is that he had access to

Defendants’ medical services-- he was an established patient – but, over time, he came to

disagree with his course of treatment. To the extent that Plaintiff has alleged a modification

request at all, it was a modification of the treatment services provided by Defendants, not a

modification allowing for his access to those services. As the above authority demonstrates,

however, that simply is not enough to bring Plaintiff’s allegations within the purview of ADA



10
  Plaintiff’s sealed filing contains slightly different allegations regarding his interpretations of
the policy. See ECF No. 25 at ¶¶ 22, 23.


                                                  19
  Case: 2:20-cv-02118-EPD Doc #: 36 Filed: 01/25/21 Page: 20 of 23 PAGEID #: 363




Title III. See Love, 2001 WL 1842450, at *6 (S.D. Ohio May 10, 2001) (“the purpose of the

ADA's accommodation requirements is to ensure accessibility to the goods and services offered,

not to alter the goods and services themselves”). In short, the facts alleged here demonstrating

what may well be Plaintiff’s understandable frustration, do not fit within the confines of an ADA

Title III claim.

    For all of these reasons, to the extent that Plaintiff’s Amended Complaint may properly be

construed as asserting an ADA Title III claim, it fails to state a claim upon which relief can be

granted. Accordingly, the Motion to Dismiss is GRANTED as to any such claim.

    3. State Law Claims

        Defendants also assert that, despite Plaintiff’s characterization of his claim as arising

under ADA Title III, his claim sounds clearly in medical malpractice. Certainly, medical

malpractice is a tort claim arising under Ohio, not federal law. Lambright v. Brogan, No.

2:07CV0274, 2007 WL 2326879, at *1 (S.D. Ohio Aug. 10, 2007.) As such, it does not create

federal question jurisdiction. Id. Because federal courts are courts of limited jurisdiction, they

can only exercise jurisdiction over cases to the extent authorized by Article III of the United

States Constitution and by Act of Congress. Ransom v. Owens-Illinois, Inc., No. 2:14-CV-1845,

2014 WL 6606411, at *1 (S.D. Ohio Nov. 20, 2014), report and recommendation adopted, No.

2:14-CV-1845, 2014 WL 7184412 (S.D. Ohio Dec. 16, 2014). Accordingly, the question is

whether any other grant of jurisdiction would allow the Court to hear a medical malpractice

claim presented under the circumstances of this case.

        Article III of the Constitution does not allow federal courts to hear cases that involve, as

plaintiffs and defendants, citizens of the same state if the legal claim involved in the case arises

under state law. Lambright, 2007 WL 2326879, at *1. The relevant jurisdictional statute, 28



                                                 20
  Case: 2:20-cv-02118-EPD Doc #: 36 Filed: 01/25/21 Page: 21 of 23 PAGEID #: 364




U.S.C. § 1332(a), states that “[t]he district courts shall have original jurisdiction of all civil

actions where the matter in controversy exceeds the sum or value of $75,000 ... and is between ...

citizens of different states ....” Id. This statute gives the Court power to hear what are called

“diversity” cases, meaning cases arising between citizens of different states. Id. If that is not the

situation here, the Court has no power to hear any medical malpractice claim.

        According to the Amended Complaint, Plaintiff and the Defendants are citizens of Ohio.

As a result, diversity jurisdiction is lacking. For this reason, to the extent that Plaintiff’s

Amended Complaint properly may be construed as asserting a medical malpractice claim, such a

claim is DISMISSED WITHOUT PREJUDICE for lack of jurisdiction and without any

decision on its merits.

        Finally, a review of the Amended Complaint suggests that Plaintiff may be attempting to

assert additional state law claims. See ECF No. 16 at ¶¶ 2 and 21-23. Defendants also have

moved to dismiss any such claims.

        Supplemental jurisdiction exists “in any civil action of which the district courts have

original jurisdiction” where the state-law claims “are so related to claims in the action within

such original jurisdiction that they form part of the same case or controversy under Article III.”

28 U.S.C. § 1387(a). See also United Mine Workers of America v. Gibbs, 383 U.S. 715, 724

(1966) (holding supplemental jurisdiction exists whenever state law and federal law claims

derive from the same nucleus of operative facts and when considerations of judicial economy

dictate having a single trial).

        A district court may decline to exercise supplemental jurisdiction over state court claims

in certain circumstances, including when “the district court has dismissed all claims over which

it has original jurisdiction.” 28 U.S.C. § 1387(c)(3). See Gibbs, 383 U.S. at 726 (holding that if



                                                   21
  Case: 2:20-cv-02118-EPD Doc #: 36 Filed: 01/25/21 Page: 22 of 23 PAGEID #: 365




federal claims are dismissed before trial, the state claims should be dismissed as well); see also

Rymer v. Lemaster, No. 18-5655, 2019 WL 2583007, at *5 (6th Cir. Jan. 14, 2019), cert. denied,

140 S. Ct. 234 (2019) (holding that “the district court correctly declined to exercise supplemental

jurisdiction over [the plaintiff’s] state-law claims once his federal claims had been dismissed”).

Because the Court dismisses any claim arising under federal law, the Court declines to exercise

supplemental jurisdiction over Plaintiff’s state law claims as set forth in the Amended

Complaint. See ECF No. 16 at ¶¶ 2 and 21-23. Accordingly, any such claims are DISMISSED

WITHOUT PREJUDICE.

                                    III.    CONCLUSION

        For the reasons set forth above, Plaintiff’s Motion to file a Second Amended Complaint

(ECF No. 30) is DENIED. Defendants’ Motion to Dismiss (ECF No. 24) is GRANTED as

follows. Plaintiff’s claim under ADA Title III is DISMISSED for failure to state a claim upon

which relief can be granted. To the extent that Plaintiff’s claim more properly is construed as a

medical malpractice claim, it is DISMISSED WITHOUT PREJUDICE for lack of jurisdiction

and without any decision on its merits. The Court declines to exercise supplemental jurisdiction

over any other state law claims as may be set forth in ¶¶ 2 and 21-23 of the Amended Complaint

and those claims are DISMISSED WITHOUT PREJUDICE.

       Plaintiff’s motions for appointment of counsel, including his request for review by the

Attorney General (ECF No. 29, as supplemented by ECF No. 33, and ECF No. 34) are DENIED.

Plaintiff’s motion for a protective order (ECF No. 35) is DENIED as moot. This case is

DISMISSED. The Clerk is DIRECTED to enter FINAL JUDGMENT in favor of the

Defendants.




                                                22
 Case: 2:20-cv-02118-EPD Doc #: 36 Filed: 01/25/21 Page: 23 of 23 PAGEID #: 366




     IT IS SO ORDERED.



                                    /s/ Elizabeth A. Preston Deavers______
DATED: January 25, 2021             ELIZABETH A. PRESTON DEAVERS
                                    UNITED STATES MAGISTRATE JUDGE




                                      23
